IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: May 28, 2019.

                                                                    ________________________________________
                                                                               CRAIG A. GARGOTTA
                                                                       UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                                 UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION


In Re:                                                                                                        Chapter 13
John A Guffey
Debtor(s)                                                                                          Case No. 19-50330 G



                         ORDER CONFIRMING THE DEBTOR'S CHAPTER 13 PLAN
    A hearing having been held pursuant to 11 U.S.C. §1324, no timely objection to confirmation having been filed, the
Trustee having recommended confirmation;

    IT IS ORDERED THAT:

        1.   The Plan as filed on May 01, 2019 is confirmed, except as to the following modifications:

             The Plan as currently proposed pays a 100 % dividend to unsecured claims. The Debtor(s) shall not seek
             modification of the Plan unless said modification also pays a 100 % dividend to unsecured claims.
             Additionally, should this Plan ever fail to pay a 100 % dividend to unsecured claims, the Debtor (s) will
             modify the Plan to continue paying a 100 % dividend. If the Plan fails to pay all allowed claims in full, the
             Debtor(s) will not receive a discharge in this case .

             The amount of non-exempt assets is $3,150.00.

         2. The Plan, as confirmed, may be extended to 60 months for cause shown if the applicable commitment
         period is 36 months.

         3. Allowance of Attorney Fees: DOROTHY BUTLER LAW FIRM has requested fees of $3,600.00 of which
         $2,250.00 was paid to Counsel prior to filing the petition . The balance of $1,350.00 shall be paid by the
         Trustee pursuant to the Plan.
                                                         ###




                                                      Page 1 of 2
Prepared By:
MARY K. VIEGELAHN
CHAPTER 13 TRUSTEE
10500 Heritage Blvd, Ste. 201
San Antonio, TX 78216
(210) 824-1460 fax:(210) 824-1328




                                    Page 2 of 2
